Citation Nr: 0934795	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected intervertebral disc syndrome of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to 
August 1980.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim for entitlement 
to a disability rating in excess of 20 percent for the 
Veteran's service-connected intervertebral disc syndrome of 
the lumbosacral spine.  

In August 2007, the Veteran testified at a personal hearing 
at the RO over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  In December 2007, the Board remanded the case 
for further development and the appeal is now before the 
Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In its December 2007 decision, the Board provided specific 
instructions as to the information needed from the Veteran's 
physical examination.  Some of that information was not 
provided.  For example, with regard to any neurological 
disability resulting from the service-connected IDS of the 
lumbosacral spine, the Board asked the compensation and 
pension (C&P) examiner to identify the specific nerve(s) 
affected and describe the degree of paralysis caused by the 
service-connected disability.  The March 2009 C&P spine 
examiner merely noted that there were neurological symptoms 
due to nerve root stretching and that the Veteran had pain 
radiating to the left lower extremity.  That information is 
not detailed enough to evaluate the neurological 
manifestations of the service-connected disability.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2008) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

In addition, there are statements in the March 2009 C&P spine 
examination report that appear inconsistent with one another.  
For example, in the notes concerning the physical examination 
of the Veteran, the examiner recorded that the Veteran has 
thoracolumbar ankylosis in part of the thoracolumbar spine.  
He found the position of the spine to be neutral, indicating 
that the Veteran has favorable ankylosis.  But he also 
recorded that there is evidence of unfavorable ankylosis 
because the Veteran has neurological symptoms due to nerve 
root stretching.  So, it is unclear from these statements 
whether the Veteran has favorable ankylosis, unfavorable 
ankylosis, or both.  And the Board can not tell how extensive 
the ankylosis is because no spinal segments were identified.  
Moreover, the examiner recorded range of motion measurements 
for forward flexion, extension, lateral flexion, and rotation 
that appear to indicate that the Veteran's spine is not fixed 
at all.  The measurement of the Veteran's forward flexion was 
recorded as from 0 to 800 degrees, which must be a mistake, 
but there is nothing else in the record to indicate what the 
measurement actually was.  

In the patient history, the March 2009 C&P spine examiner 
recorded that the Veteran avoids strenuous exercise and 
limits his exercise to walking.  In the section of the report 
regarding flare-ups, the examiner noted that during flare-
ups, the Veteran avoids exercising.  In response to the 
prompt whether there are limitations on walking, the examiner 
answered "no."  From these statements, it is not clear 
whether the Veteran is unable to walk during flare-ups or 
merely chooses not to walk for exercise during periods of 
flare-up. 
  
The RO/AMC should make arrangements to obtain a supplemental 
report from the same examiner who conducted the March 2009 
C&P spine examination in order to clarify the findings in the 
examination report.   If a supplemental report is not 
possible without a physical examination of the Veteran, or if 
the same examiner is not available, schedule the Veteran for 
an appropriate C&P examination.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

At the Veteran's August 2007 personal hearing, he stated that 
he was going to submit a recent MRI report and treatment 
records from his private physicians.  No such evidence was 
submitted.  In January 2008, the Appeals Management Center 
(AMC) in Washington, D.C., wrote to the Veteran asking him to 
identify the records so that VA could obtain them.  The 
Veteran failed to respond to that letter.  As a result, those 
private treatment records have not been obtained.  Since 
those records may help substantiate the Veteran's claim for 
an increased rating, the RO/AMC should again ask the Veteran 
to submit either those records or authorization forms so that 
VA can obtain the records for him.  

The Board notes that in the Orlando Nursing Note of 
January 28, 2008, the Veteran brought an MRI report with him 
to his VA appointment.  It is possible that the report was 
put into VISTA.  The RO/AMC should check VISTA for any 
medical reports of the Veteran's private physicians.  And the 
Veteran's claims folder should be updated with any additional 
VA treatment records dated since February 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit either the 
medical treatment records since 
October 2003 from Drs. G. Grady McBride 
and Donald L. Behrmann or authorizations 
to permit VA to obtain them.  If 
authorizations are provided, make 
arrangements to obtain those records and 
associate them with the claims folder. 
  
2.  Update the Veteran's claims folder 
with all VA treatment records dated since 
February 2008.  

3.  Make arrangements to associate with 
the claims folder any private medical 
records (in particular, an MRI report) 
that may have been entered into VISTA at 
the January 2008 visit to the VA 
Outpatient Clinic in Orlando.  

4.  Thereafter, make arrangements to 
obtain a supplemental medical report from 
the same examiner who conducted the 
March 2009 C&P spine examination.  If a 
report cannot be prepared without an 
examination of the Veteran, make 
arrangements to schedule the Veteran for 
an appropriate C&P examination.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matters:

(a) Identify the correct measurement of 
the Veteran's forward flexion that 
appeared in the March 2009 C&P spine 
examination report as from 0 to 800 
degrees.  

(b) Describe the extent to which the 
Veteran's ability to walk is affected by 
his back pain or pain radiating to his 
lower extremities.  

(c) Describe in detail, including the 
locations on the thoracolumbar spine, the 
extent of the Veteran's ankylosis of the 
thoracolumbar spine.  Include in your 
explanation whether the Veteran has 
favorable ankylosis, unfavorable 
ankylosis, or both.  Also please include 
an explanation of how the range of motion 
measurements support the findings of 
ankylosis.  

(d)  With respect to any neurological 
disability resulting from the service-
connected intervertebral disc syndrome of 
the lumbosacral spine, identify the 
specific nerve(s) affected, together with 
the degree of paralysis of each nerve 
caused by the service-connected 
disability.  

If the same examiner is not available, 
make arrangements for the Veteran to have 
an appropriate C&P examination to 
determine the current severity of his 
service-connected disability of 
intervertebral disc syndrome of the 
lumbosacral spine.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify and describe in detail all 
residuals attributable to the Veteran's 
service-connected intervertebral disc 
syndrome of the lumbosacral spine. 

(b) Identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

(c) Conduct range of  motion testing of 
the lumbar spine.   Whether there is any 
pain, weakened  movement, excess 
fatigability or  incoordination on 
movement should be  noted, and whether 
there is likely to be  additional range of 
motion loss due to any of the following 
should be addressed: (1)  pain on use, 
including during flare- ups;  (2) weakened 
movement; (3) excess  fatigability; or (4) 
incoordination.  Describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine  
is used repeatedly.  All limitation of  
function must be identified.  If there is 
no pain, no limitation of motion and/or no  
limitation of function, such facts must be  
noted in the report.

(d) Describe the extent to which the 
Veteran's ability to walk is affected by 
his back pain and/or pain radiating to his 
lower extremities.  

(e) Describe in detail, including the 
locations on the thoracolumbar spine, the 
extent of the Veteran's ankylosis of the 
thoracolumbar spine.  Include in your 
explanation whether the Veteran has 
favorable ankylosis, unfavorable 
ankylosis, or both.  Also please include 
an explanation of how the range of motion 
measurements support the findings of 
ankylosis.  

(f)  With respect to any neurological 
disability resulting from the service-
connected intervertebral disc syndrome of 
the lumbosacral spine, identify the 
specific nerve(s) affected, together with 
the degree of paralysis of each nerve 
caused by the service-connected 
disability.  

(g)  Document the number of  weeks, if 
any, during the past 12 months,  that the 
veteran has had "incapacitating  
episodes," defined as a period of acute  
signs and symptoms due to intervertebral  
disc syndrome that requires bed rest  
prescribed by a physician and treatment by  
a physician."  

5.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


